UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:001-35922 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-2685 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨ Noþ AtMay11, 2015, there were37,837,442shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three Months Ended March 31, 2015 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F-1 Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 (unaudited) F-1 Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 (unaudited) F-2 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 (unaudited) F-3 Notes to Unaudited Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands, except share data) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable - oil and gas Accounts receivable - oil and gas - related party - 21 Accounts receivable - related party 2 58 Deferred financing costs Prepaid expenses and other current assets 81 Total Current Assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net - Total oil and gas properties, net Deferred financing costs Note receivable - Notes receivable – related party - Other assets 85 85 Investments - cost method 4 4 Total Assets $ $ Liabilities and Shareholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable - related party - Accrued expenses Accrued expenses - related parties Revenue payable Advances from joint interest owners - Convertible notes payable - Bridge Notes, net of premiums of $113,000 and $132,000, respectively Notes payable - Secured Promissory Notes, net of discounts of $5,034,000 and $4,652,000, respectively Notes payable - related party Total current liabilities Long-term liabilities: Notes payable - Secured Promissory Notes, net of discounts of $6,274,000 and $7,674,000, respectively Notes payable - Subordinated - Asset retirement obligations 89 Total liabilities Commitments and Contingencies Shareholders' equity (deficit): Series A convertible preferred stock, $0.001 par value, 100,000,000 shares authorized, 66,625 and -0- shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively - - Common stock, $0.001 par value, 200,000,000 shares authorized; 37,817,997 and 33,117,516 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively 38 33 Additional paid-in-capital Accumulated deficit ) ) Noncontrolling interests ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ See accompanying notes to unaudited consolidated financial statements. F-1 PEDEVCO CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (amounts in thousands, except share data) For the Three Months Ended March 31, Revenue: Oil and gas sales $ $ Operating expenses: Lease operating costs Exploration expense Selling, general and administrative expense Impairment of oil and gas properties 3 Depreciation, depletion, amortization and accretion Loss on settlement of payables - 39 Total operating expenses Gain (loss) on sale of oil and gas properties ) Gain (loss) on sale of equity investment ) Loss on sale of deposit for business acquisition - ) Loss from equity method investments ) ) Operating loss ) ) Other income (expense): Interest expense ) ) Interest income 40 64 Gain (loss) on debt extinguishment ) Total other expense ) ) Net loss ) ) Less: Net loss attributable to noncontrolling interests - - Net loss attributable to PEDEVCO common stockholders $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to unaudited consolidated financial statements. F-2 PEDEVCO CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (amounts in thousands) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Net loss attributable to noncontrolling interests - - Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Impairment of oil and gas properties 4 Depreciation, depletion and amortization Accretion 18 3 (Gain) loss on sale of oil and gas properties ) (Gain) loss on sale of equity investment ) Loss on sale of 50% of the deposit for business acquisition - Loss on settlement of payables - 39 (Gain) loss on debt extinguishment ) Loss from equity method investments 91 Amortization of debt discount Amortization of deferred financing costs Changes in operating assets and liabilities: Accounts receivable - oil and gas ) Accounts receivable - oil and gas - related party 21 ) Accounts receivable - related party 56 ) Inventory - Prepaid expenses and other current assets ) 2 Accounts payable ) Accounts payable - related party - ) Accrued expenses ) Accrued expenses - related parties ) Revenue payable (4 ) Advances for joint operations ) - Net cash used in operating activities ) ) Cash Flows From Investing Activities: Cash paid for oil and gas properties - ) Cash paid for drilling costs ) (1
